                    1 KEVIN W. HARRIS, S.B.#133084
                      Attorney at Law
                    2 kevinwayneharris@yahoo.com
                      1387 Garden Hwy., Ste. 200
                    3 Sacramento, CA 95833
                      Telephone: (916) 271-0688
                    4 Facsimile: (855) 800-4454
                    5 RYAN P. FRIEDMAN , S.B.N. 252244
                      FRIEDMAN LAW FIRM, INC.
                    6 1383 Garden Hwy., Ste. 200
                      Sacramento, CA 95833
                    7 Telephone: (916) 800-4454
                      Facsimile: (855) 800-4454
                    8
                      Attorneys for Plaintiffs
                    9
                   10 FREEMAN MATHIS & GARY, LLP
                      MARC J. SHRAKE / Bar No. 219331
                   11 MShrake@fmglaw.com
                      ISIS D. MIRANDA / Bar No. 313855
                   12 IMiranda@fmglaw.com
                      550 South Hope Street, 22nd Floor
                   13 Los Angeles, CA 90071-2631
                      (213) 615-7020
                   14
                      Attorneys for Defendant
                   15 GOVERNMENT EMPLOYEES INSURANCE
                      COMPANY (erroneously sued and served as
                   16 GEICO INSURANCE COMPANY)
                   17
                   18                     UNITED STATES DISTRICT COURT
                   19                    EASTERN DISTRICT OF CALIFORNIA
                   20 ARSEN ABRAMYAN and NARINA    )               Case No. 2:16-cv-01069-MCE-AC
                      ZAKHARYAN,                   )
                   21                              )               Assigned to Hon. Morrison C.
                              Plaintiffs,          )               England, Jr.
                   22     v.                       )               Courtroom: 7
                                                   )
                   23 GEICO INSURANCE COMPANY, and )               NOTICE OF CONFIDENTIAL
                      Does 1-40, inclusive,        )               SETTLEMENT, STIPULATION
                   24                              )               TO DISMISS, COURT ORDER
                                 Defendants.       )               OF DISMISSAL
                   25                              )
                                                   )
                   26
                   27
Freeman Mathis
  & Gary, LLP
Attorneys at Law
                   28
                                                             -1-
                          NOTICE OF CONFIDENTIAL SETTLEMENT, STIPULATION TO DISMISS, COURT ORDER OF
                                                         DISMISSAL
                    1       PLEASE TAKE NOTICE pursuant to Local Rules 160 and 272 that the
                    2 instant action has been settled by way of a confidential settlement and all
                    3 actions necessary to resolution of the case have been completed.
                    4       IT IS HEREBY STIPULATED by the parties, through their undersigned
                    5 attorneys, and with the approval of the Court, the following:
                    6       1. That the instant matter has been resolved by way of a confidential
                    7          settlement agreement and all requirements of the agreement have
                    8          been taken;
                    9       2. That an order granting dismissal of the case with each side to bear
                   10          their own costs and attorneys’ fees shall be entered in this matter.
                   11
                   12 Dated: January 28, 2020              KEVIN W. HARRIS, ATTORNEY AT LAW
                   13
                   14
                                                         By: /s/ KEVIN W. HARRIS
                   15                                        KEVIN W. HARRIS
                                                             Attorneys for Plaintiffs
                   16                                        ARSEN ABRAMYAN and NARINA
                                                             ZAKHARYAN
                   17
                   18
                   19 Dated: January 28, 2020              FRIEDMAN LAW FIRM, INC.
                   20
                   21
                                                         By: /s/ RYAN P. FRIEDMAN
                   22                                        RYAN P. FRIEDMAN
                                                             Attorneys for Plaintiffs
                   23                                        ARSEN ABRAMYAN and NARINA
                                                             ZAKHARYAN
                   24
                   25
                   26
                   27
Freeman Mathis
  & Gary, LLP
Attorneys at Law
                   28
                                                              -2-
                           NOTICE OF CONFIDENTIAL SETTLEMENT, STIPULATION TO DISMISS, COURT ORDER OF
                                                          DISMISSAL
                    1 Dated: January 28, 2020               FREEMAN MATHIS & GARY, LLP
                    2
                    3
                                                          By: /s/ ISIS D. MIRANDA
                    4                                         MARC J. SHRAKE
                                                              ISIS D. MIRANDA
                    5                                         Attorneys for Defendant
                                                              GOVERNMENT EMPLOYEES
                    6                                         INSURANCE COMPANY
                                                              (erroneously sued and served as
                    7                                         GEICO INSURANCE COMPANY)
                    8
                    9                                       ORDER
                   10
                   11        In accordance with the foregoing stipulation, and good cause
                   12 appearing, it is hereby ordered by this Court that the entire action in Arsen
                   13 Abramyan and Narina Zakharyan v. GEICO Insurance Company; and Does
                   14 1-40, inclusive, Case No. 2:16-CV-01069-MCE-AC, is DISMISSED pursuant
                   15 to a confidential settlement agreement, each side to bear their own attorneys’
                   16 fees and costs. The matter having now been concluded in its entirety, the
                   17 Clerk of Court is directed to close the file.
                   18        IT IS SO ORDERED.
                   19 DATED: January 31, 2020
                   20
                   21
                                                      _______________________________________
                   22                                 MORRISON C. ENGLAND, JR.
                                                      UNITED STATES DISTRICT JUDGE
                   23
                   24
                   25
                   26
                   27
Freeman Mathis
  & Gary, LLP
Attorneys at Law
                   28
                                                              -3-
                           NOTICE OF CONFIDENTIAL SETTLEMENT, STIPULATION TO DISMISS, COURT ORDER OF
                                                          DISMISSAL
